Filed 8/1/13 In re Malik S. CA1/5


             NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                  DIVISION FIVE



In re MALIK S., a Person Coming
Under the Juvenile Court Law.
THE PEOPLE,
         Plaintiff and Respondent,                                       A137362
                   v.
MALIK S.,                                                                (Contra Costa County
                                                                         Super. Ct. No. J11-00623)
         Defendant and Appellant.

         After a series of probation violations during home detention, the juvenile court
continued Malik S. (appellant) as a ward of the court, removed him from his mother’s
home, and detained him in juvenile hall pending delivery to an appropriate placement.
Appellant’s counsel has raised no issue on appeal and asks this court for an independent
review of the record to determine whether there are any arguable issues. (Anders v.
California (1967) 386 U.S. 738; People v. Wende (1979) 25 Cal. 3d 436.) Appellant has
not filed a supplementary brief. We find no arguable issues and affirm.
                                                  BACKGROUND
         In April 2011, the Contra Costa County District Attorney filed a Welfare and
Institutions Code section 602, subdivision (a) juvenile wardship petition alleging a
misdemeanor violation of Penal Code section 626.10, subdivision (a) (possessing a


                                                             1
weapon on school grounds).1 Following a contested hearing, the juvenile court sustained
the allegation. In October 2011, the court imposed a one-year wardship.
       Between December 2011 and April 2012, appellant committed several probation
violations while residing in his mother’s home. In May 2012, appellant was committed
to a ranch program; in June 2012, appellant violated probation by fighting with another
resident. At the end of June, he was removed from the ranch program for “mental health
reasons,” and the juvenile court subsequently directed that appellant be evaluated by
doctors at the Contra Costa Regional Medical Center.
       In August 2012, the juvenile court returned appellant to home supervision in his
mother’s house. On October 4, appellant “was successfully terminated from the home
supervision program,” but on October 22 a notice of probation violation was filed.
Appellant was alleged to have violated probation by testing positive for THC on October
15 and by failing to return home when directed on October 18. Appellant admitted the
violations.
       The night before the November 21, 2012 dispositional hearing, appellant, who was
temporarily detained in juvenile hall, “was placed on special program for banging on his
door and yelling threats and disrupting the unit.” At the dispositional hearing, the
juvenile court reviewed on the record the history of appellant’s case, noting he had “been
given multiple opportunities to be maintained in the home.” The court continued, “[t]his
is not in any way a reflection upon the mother’s abilities to try and advocate for her son
and do well for him or by him, but I have to determine at this point does he go back into
the same situation where it has not worked or does he actually get the opportunity to get
the intensive services that I believe he needs in placement? And I do believe it has
reached that juncture.” The court continued appellant as an indefinite ward of the court
and directed he be removed from home pursuant to Welfare and Institutions Code section
726, subdivision (a)(3). The court ordered that appellant be detained in juvenile hall
pending his placement in “a court-approved home or institution.” The court directed

1  A second misdemeanor allegation of conspiracy to commit a crime (Pen. Code, § 182,
subd. (a)(1)) was dismissed in May 2011.
                                             2
probation to make every effort to find a placement close enough for appellant’s mother to
actively participate in his treatment.
       This appeal followed.
                                         DISCUSSION
       We have reviewed the record and have found no arguable appellate issues.
       Appellant was represented by legal counsel throughout the proceedings and there
is no indication in the record that counsel was ineffective. In light of appellant’s history
of probation violations, the juvenile court did not abuse its discretion in ordering that
appellant be removed from his home so he could receive more intensive services at an
out-of-home placement.
       Appellate counsel advised appellant of his right to file a supplementary brief to
bring to this court’s attention any issue he believed deserved review. (People v. Kelly
(2006) 40 Cal. 4th 106.) Appellant did not file a supplementary brief. There are no legal
issues that require further briefing.
                                         DISPOSITION
       The juvenile court’s orders are affirmed.



                                                   SIMONS, J.


We concur.




JONES, P.J.




NEEDHAM, J.



                                              3